NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0148n.06

                                           No. 21-5620


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 ERIC ANDERSON,                                          )                       FILED
                                                         )                  Apr 07, 2022
        Plaintiff-Appellant,                             )             DEBORAH S. HUNT, Clerk
                                                         )
 v.                                                      )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
 TARGET STORES, INC.,                                    )      COURT FOR THE WESTERN
                                                         )      DISTRICT OF TENNESSEE
        Defendant-Appellee.                              )
                                                         )
                                                         )

BEFORE:        BATCHELDER, NALBANDIAN, and READLER, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge.

       Eric Anderson worked for a Target Stores, Inc. department store in Tennessee. Citing

fraudulent time-keeping practices, Target terminated his employment. Anderson sued Target in

federal court, claiming gender, race, and age discrimination under Title VII and the ADEA. The

district court granted summary judgment to Target. We AFFIRM.

                                               I.

       Eric Anderson is a 62-year-old African American male. In 2004, Anderson began working

at a Target store as a Sales Floor Team Lead. In 2008, Anderson earned a promotion to Senior

Team Leader. Anderson oversaw the Produce Department and led a team of approximately 15

Target employees. In 2016, Diana Morella, a Caucasian female, was Anderson’s direct supervisor.

During that year, as Anderson and another employee tell it, Morella told Anderson of the “horror

that she would feel if one of her daughters dated a black male.” In 2017, Morella said that several
No. 21-5620, Anderson v. Target


employees began to complain to her about Anderson’s prolonged lunch and rest breaks, but

Morella did not investigate these complaints. Morella supervised Anderson until 2018, when she

moved into a position with Target’s Human Resources Department. Anderson never received a

corrective action for any reason while under Morella’s supervision.

       Target replaced Morella with Hilary Jones, another Caucasian female. According to

Anderson, he and Jones had a poor working relationship. For example, Anderson said that Jones

would “embarrass” him by talking to him as if he were “an idiot” in front of his team. Anderson

felt that Jones’s conduct towards him undermined his leadership with his team, causing his team

members to underperform on their assignments. And, according to Anderson, things got so bad

that he complained about Jones to Cliff Townsend, the Store Director.

       Morella said that after she assumed her new position with Human Resources, she continued

to receive complaints about Anderson’s excessive lunch and rest breaks. These additional

complaints, Morella said, prompted her to investigate the complaints against Anderson.

       Anderson recorded his working hours through use of a time clock. He would “punch in”

his employee identification number at the start of the shift, before and after lunch break, and at the

end of the shift. Target policy required employees to submit punch corrections if they did not

punch in at the correct time or if the time-keeping system was not operating.              Morella’s

investigation found two punch corrections by Anderson that appeared to violate company policy.

Morella asked Gary Alexander, an African American male and Executive Team Lead of Asset

Protection, to investigate Anderson’s two punch corrections and review all of Anderson’s time

punches for the thirty days prior to the punch corrections at issue.

       It was part of Alexander’s job to review employee punch corrections and investigate

potential punch-correction violations. Alexander reviewed Anderson’s time punches, his punch


                                                  2
No. 21-5620, Anderson v. Target


corrections, and the store’s security video footage. The footage confirmed that during two shifts—

February 26, 2018, and March 12, 2018—Anderson took longer breaks than allowed, and then

later concealed his prolonged breaks by submitting fraudulent punch corrections. Alexander

concluded that Anderson had violated Target’s meal-break policy, falsified company records, and

committed time theft by submitting fraudulent punch corrections.

       On March 21, 2018, Morella and Jones asked Anderson about the punch corrections that

appeared to violate company policy. Anderson did not deny the false punch corrections, and he

told them that he was confused about the whole matter. On March 23, Townsend, Morella, and

Jones met with Anderson and asked him for an explanation of the false punch corrections.

Anderson said that he could not remember what happened on those days.             On March 26,

Anderson’s employment was terminated at a meeting with Townsend, Morella, and Jones present.

At the time, Anderson was 60 years old.

       Following the meeting, Morella said to Anderson: “I bet you wish you had retired now.”

Anderson received a separation notice that confirmed his termination of employment and stated

that the reasons for his termination were “[v]iolation of company policy” and “falsifying company

documentation.” Anderson neither denied the results of Alexander’s investigation nor explained

why he submitted false punch corrections.

       Anderson sued Target in federal court, bringing claims under federal law for gender, race,

and age discrimination. The district court granted summary judgment to Target, and Anderson

timely appealed.




                                                3
No. 21-5620, Anderson v. Target


                                                 II.

                                     A. Standard of Review

       “We review the district court’s grant of summary judgment de novo.” Romans v. Mich.

Dep’t of Hum. Servs., 668 F.3d 826, 835 (6th Cir. 2012). A defendant moving for summary

judgment must demonstrate the “absence of a genuine issue of material fact” in all essential

elements of the plaintiff’s claims. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). We draw

all reasonable inferences in favor of the plaintiff. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986). And unless the plaintiff “show[s] specific facts that reveal a genuine issue for

trial,” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014), the defendant is entitled to

summary judgment, Catrett, 477 U.S. at 322–23.

                                      B. Evidentiary Issues

       We start first with Anderson’s evidentiary challenges. Over Anderson’s objection, the

district court deemed several facts as admitted from Target’s statement of undisputed facts. On

appeal, Anderson challenges the district court’s rulings on these facts. The district court’s rulings

with regard to these facts are evidentiary rulings, and as such, we review them for an abuse of

discretion. See Briggs v. Potter, 463 F.3d 507, 511 (6th Cir. 2006). “A district court abuses its

discretion when it relies on erroneous findings of fact, applies the wrong legal standard, misapplies

the correct legal standard when reaching a conclusion, or makes a clear error of judgment.” Id.

(citation omitted). We conclude that the district court did not abuse its discretion by deeming these

facts as admitted.

       Start with Fact 32 and Fact 33. According to these statements of fact, two African

American employees complained to Morella about Anderson’s taking prolonged breaks and

lunches. Anderson denied both facts, referring to a paragraph from his own affidavit, and asserting

                                                 4
No. 21-5620, Anderson v. Target


that Morella mentioned complaints only from Caucasian employees. The district court deemed

these facts as admitted for two reasons. First, Anderson’s denial did not refute Target’s statements

of fact that Morella received complaints from other employees. And second, Anderson relied on

deposition testimony not in the record.

        The paragraph that Anderson relies on from his affidavit does not deny, refute, or even

address the complaints from African American employees about Anderson’s prolonged breaks and

lunches. Rather, it relates to complaints from Caucasian employees that Anderson gave the hardest

jobs to them. Furthermore, in violation of the local rules, Anderson does not provide a specific

citation to Morella’s deposition. See Local Rule 56.1(b) (“Each such disputed fact shall be set

forth in a separate, numbered paragraph with specific citations to the record supporting the

contention that such fact is in dispute.”). Therefore, in deeming Fact 32 and Fact 33 as admitted,

the district court did not abuse its discretion.

        We turn next to Fact 35, which asserted that Morella, while not initially confronting

Anderson about the complaints regarding his prolonged breaks, decided to address the issue after

she received more complaints. Anderson denied this fact, stating that Morella testified that she

confronted Anderson about the complaints only after the security video was reviewed. The district

court deemed Fact 35 as admitted because Anderson’s response was unresponsive to Target’s

assertion of fact, and Anderson relied on deposition testimony not in the record.

        We find no error in the district court’s ruling. Morella testified that the continued

complaints about Anderson’s prolonged breaks and lunches prompted her to address the issue by

investigating the complaints, not to confront Anderson about them. Because Anderson’s denial

does not refute Morella’s actions in addressing the complaints of Anderson’s prolonged breaks,

the district court rightly deemed the fact as admitted.


                                                   5
No. 21-5620, Anderson v. Target


       We turn to Fact 40. This statement of fact asserted that because two punch corrections by

Anderson appeared to violate company policy, Target’s investigation of Anderson’s prolonged

breaks focused on whether he had falsified company documentation. Anderson denied this fact,

asserting that “Morella’s intent to discriminatorily terminate the Plaintiff” caused the investigation.

The district court deemed this fact as admitted because Anderson’s denial did not refute the

assertion and it contained a legal conclusion that made the objection improper.

       We find no error in the district court’s ruling. Anderson’s denial does not refute the fact

of the investigation, but asserts only that Morella’s discriminatory intent caused the investigation.

But whether Morella’s discriminatory intent caused the investigation does not refute the fact of

the investigation’s occurrence or that the investigation turned to whether Anderson had falsified

company documentation. Therefore, the district court did not abuse its discretion by deeming Fact

40 as admitted.

       That takes us to Fact 57. This statement of fact asserted that Townsend, an African

American male, summoned Anderson to his office to question him about his punch corrections. It

also asserted that Anderson could not explain the punch corrections because he could not

remember. Relying on his own affidavit, Anderson denied this statement of fact, arguing that

because Townsend is a Caucasian male, the entire statement of fact is false. The district court

deemed this fact as admitted because Anderson’s denial did not attempt to refute any other

assertion of fact in the statement. We agree with the district court. Even if Anderson’s denial

refuted Target’s assertion that Townsend is an African American male, it does not follow that this

denial refuted Target’s description of what occurred during Anderson’s visit to Townsend’s office.

Therefore, the district court did not abuse its discretion by deeming Fact 57 as admitted.




                                                  6
No. 21-5620, Anderson v. Target


       That leaves Fact 60. This statement of fact asserted that Jones was neither involved in the

investigation of Anderson’s prolonged breaks nor in the decision to terminate Anderson’s

employment.       The district court deemed this fact as admitted because Anderson relied on

deposition testimony not before the court. However, even if Anderson’s denial properly refuted

Fact 60, it is immaterial because the outcome of this case does not depend on this statement of

fact. See 1704 Farmington v. City of Memphis, 437 F. App’x 387, 390 (6th Cir. 2011) (finding

that the district court did not abuse its discretion because the challenged statements of fact did not

“command a different disposition of the case”). Therefore, the district court did not abuse its

discretion by deeming this fact as admitted.

       In sum, the district court did not abuse its discretion by deeming any of these facts as

admitted.

                                    C. Gender Discrimination

       Anderson claims that Target discriminated against him because of his gender in violation

of Title VII. Because Anderson’s gender discrimination claim relies on indirect evidence of

discrimination, we apply the McDonnell Douglas burden-shifting framework. See Risch v. Royal

Oak Police Dep’t, 581 F.3d 383, 390 (6th Cir. 2009); Miles v. S. Cent. Hum. Res. Agency, Inc.,

946 F.3d 883, 887 (6th Cir. 2020). The initial burden is on Anderson to establish his prima facie

case for gender discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

If Anderson establishes his prima facie case, the burden shifts to Target to offer a legitimate,

nondiscriminatory reason for Anderson’s termination. See id. If Target offers a legitimate reason,

the burden shifts back to Anderson to show that the proffered reason was pretext for discrimination.

See id. at 804.




                                                  7
No. 21-5620, Anderson v. Target


       To establish his prima facie case of discrimination, Anderson must show that he was “(1)

a member of a protected class, (2) subject to an adverse employment action, (3) qualified for the

position, and (4) replaced by a person outside the protected class or treated differently than

similarly situated . . . employees.” Tennial v. United Parcel Serv., Inc., 840 F.3d 292, 303 (6th

Cir. 2016). For the fourth prong, he “must show that the defendant treated minority employees

who were similarly situated to the plaintiff more favorably than he was treated.” MacEachern v.

Quicken Loans, Inc., No. 17-1005, 2017 WL 5466656, at *3 (6th Cir. Oct. 17, 2017) (citing

Sutherland v. Mich. Dep’t of Treasury, 344 F.3d 603, 614 (6th Cir. 2003)).

       Here, Target contests only the fourth element—that Target treated Anderson differently

from a similarly situated female employee. To qualify as similarly situated, the comparator

employee “must be similar in all of the relevant aspects.” Ercegovich v. Goodyear Tire & Rubber

Co., 154 F.3d 344, 352 (6th Cir. 1998) (quotation marks omitted). The relevant aspects usually

include whether the comparator employees had the same supervisor, worked under the same

standards, and engaged in the same conduct as the plaintiff. Id.

       The district court concluded that Anderson’s proffered comparator female employee,

Brenda Holliday-Lewis, was not similarly situated to Anderson because the two did not engage in

the “same relevant conduct.” The district court explained that Anderson failed to establish that

Holliday-Lewis received complaints similar to those that Anderson received, or that Holliday-

Lewis submitted fraudulent punch corrections. “Without this evidence establishing that Ms.

Holliday-Lewis engaged in similar conduct yet received different treatment, the Court has no

marker by which to gauge [Target’s] conduct.” We agree with the district court.

       On appeal, Anderson points out that Maria McGhee, a former Target “Human Resources

Executive,” said that she saw Holliday-Lewis fixing time punches to comply with Target’s meal-


                                                8
No. 21-5620, Anderson v. Target


break policy. But Anderson does not explain how Holliday-Lewis’s correcting of time punches

shows that she was accused of taking prolonged breaks as Anderson was, or that Target

investigated her for prolonged breaks that later turned up evidence of fraudulent punch corrections.

Devoid of facts that show similar complaints about Holliday-Lewis and a similar investigation of

her, the district court rightly concluded that Anderson “failed to establish that Ms. Holliday-Lewis

is an appropriate comparator.”

       Anderson also points to four other Target employees whom Target terminated for

fraudulent punch corrections as similarly situated comparators to Anderson. But these employees

cannot be relevant comparators simply because Target terminated their employment for fraudulent

punch corrections. For these comparator employees to be relevant, Anderson had to show that

Target treated them more favorably than they treated Anderson. But he cannot do so because

Target terminated their employment just as Target terminated Anderson’s employment.

       Therefore, Anderson failed to establish his prima facie case for reverse gender

discrimination, and we need not address his claims that Target’s reasons for discharging him were

pretextual.

                                    D. Racial Discrimination

       Anderson claims that Target discriminated against him because of his race in violation of

Title VII. On appeal, Anderson’s argument claiming racial discrimination relies only on direct

evidence. Direct evidence “does not require a factfinder to draw any inferences in order to

conclude that the challenged employment action was motivated at least in part by” unlawful

discrimination. Johnson v. Kroger Co., 319 F.3d 858, 865 (6th Cir. 2003). Indeed, the proffered

direct evidence must “compel[] the conclusion that unlawful discrimination was at least a




                                                 9
No. 21-5620, Anderson v. Target


motivating factor in the employer’s actions.” Kuhn v. Washtenaw County, 709 F.3d 612, 624 (6th

Cir. 2013) (quotation marks omitted).

       Anderson offers as direct evidence Morella’s comment from 2016, in which she told

Anderson that she would be disgusted if her daughters dated African American men. The district

court found that the lapse of time between that comment and Anderson’s termination of

employment in 2018 cut against its probative value as direct evidence of racial animus. The district

court also found that the comment related to “hypothetical social relationships” that required

several inferences to establish the comment as direct evidence of unlawful discrimination in the

termination of Anderson’s employment.

       We agree with the district court. “Isolated and ambiguous comments are insufficient to

support a finding of direct discrimination.” White v. Columbus Metro. Hous. Auth., 429 F.3d 232,

239 (6th Cir. 2005). Morella’s alleged comment was isolated from the events that led to

Anderson’s termination of employment by time and context. Indeed, it would require several

inferences over the course of several years and across varying contexts to conclude that it played

even a motivating factor in Target’s decision to terminate Anderson’s employment. This the direct

evidence standard does not permit. See, e.g., Igwe v. Salvation Army, 790 F. App’x 28, 34 (6th

Cir. 2019) (finding that the employer’s comments did not relate to the issues that led to the adverse

employment action). Therefore, Morella’s alleged comment does not provide sufficient direct

evidence of racial discrimination.

       On appeal, Anderson argues that the district court’s analysis was too narrow in its

examination of Anderson’s proffered evidence. Anderson argues that the district court erred by

deeming Morella’s dating comment to have no probative value or relevance. But Anderson

misunderstands the district court’s conclusion, which was that Morella’s comment had little


                                                 10
No. 21-5620, Anderson v. Target


probative value as direct evidence of unlawful discrimination, not that it lacked any probative

value at all or that it was inadmissible. In fact, the district court considered Morella’s comment

and provided sound reasons for its conclusion that the comment did not provide sufficient direct

evidence of unlawful discrimination.

       On appeal, Anderson emphasizes four other facts as direct evidence of unlawful

discrimination. First, he says that Morella directed him to assign the hard jobs to African American

employees. Second, he points to Morella’s “unsubstantiated” claim that she received complaints

about Anderson’s taking prolonged breaks. Third, he points to Morella’s asking him not to address

another employee’s complaint against Anderson that he had sexually harassed the employee.

Fourth, he offers Jones’s claim that she did not know the race of the employee who replaced

Anderson after Target terminated Anderson’s employment. But these facts fail to qualify as direct

evidence.

       The first fact fails for the same reason that Morella’s 2016 comment about her daughters’

dating African American men fails—it was too isolated by time and context. The remaining facts

fail because they do not even suggest racial animus on the part of Morella. See Worthy v. Mich.

Bell Tel. Co., 472 F. App’x 342, 348 (6th Cir. 2012) (finding that statements “not clearly reflective”

of racial bias failed to qualify as direct evidence of racial bias). The district court concluded as

much, and Anderson does not provide any reasons that overcome that conclusion. Therefore,

Anderson has failed to establish sufficient direct evidence of racial discrimination.

                                      E. Age Discrimination

       Anderson’s final claim is that Target discriminated against him because of his age, in

violation of the ADEA. The ADEA prohibits terminating an individual’s employment “because

of such individual’s age.” 29 U.S.C. § 623(a)(1). “This requires showing that age was the


                                                 11
No. 21-5620, Anderson v. Target


determinative reason they were terminated . . . .” Pelcha v. MW Bancorp, Inc., 988 F.3d 318, 324

(6th Cir. 2021); see also Gross v FBL Fin. Servs., Inc., 557 U.S. 167, 177–78 (2009) (“A plaintiff

must prove by a preponderance of the evidence . . . that age was the ‘but for’ cause of the

challenged employer decision.”). The plaintiff can use either direct or indirect evidence for his

ADEA claim. See Tennial, 840 F.3d at 305. Anderson raises two arguments on appeal, one that

uses direct evidence and the other that uses indirect evidence.

       Anderson’s direct evidence argument fails because he did not raise it before the district

court. Forfeiture is the “failure to make the timely assertion of a right.” United States v. Olano,

507 U.S. 725, 733 (1993). Parties must raise their arguments before the district court to preserve

them for appeal. See Greer v. United States, 938 F.3d 766, 770 (6th Cir. 2019). Because Anderson

raises his direct evidence argument for the first time on appeal, he forfeited that argument.

       While it could be argued that a failure to raise a related argument of the same claim with

the same factual basis does not necessarily amount to a forfeiture, see, e.g., Roberts v. Coffee

County, 826 F. App’x 549, 555 n.4 (6th Cir. 2020), that is not the case here. An ADEA claim

using direct evidence requires different elements and a different analysis from an ADEA claim

using indirect evidence. See Pelcha, 988 F.3d at 324–25 (contrasting the elements of both types

of ADEA claims). Therefore, because the ADEA claim using direct evidence is not merely an

“offshoot” of the ADEA claim using indirect evidence, Anderson forfeited the direct evidence

argument that he raises now. See Ohio State Univ. v. Redbubble, Inc., 989 F.3d 435, 444–45 (6th

Cir. 2021) (deeming an argument as unpreserved and forfeited because, although the claim had the

same factual basis as the preserved claims, it involved different elements).

       Even if Anderson did not forfeit his direct evidence argument, it still fails on the merits.

His argument relies on two pieces evidence: First, that Jones, as a decisionmaker involved in


                                                 12
No. 21-5620, Anderson v. Target


terminating Anderson’s employment, told another employee that she planned to replace Anderson

with a younger person; and second, that at the termination meeting, Morella, also a decisionmaker

involved in terminating Anderson’s employment, told Anderson, “I bet you wish you had retired

now.” Neither of these constitutes sufficient direct evidence.

       We start with Jones’s statement. Even granting Anderson’s contention that Jones involved

herself in the decision to terminate Anderson, he fails to show that Jones’s statement related to the

“decisional process” that resulted in Anderson’s termination of employment.            See Bush v.

Dictaphone Corp., 161 F.3d 363, 369 (6th Cir. 1998) (citation omitted). Anderson does not offer

any evidence that Jones made this statement during the investigation of Anderson’s punch

corrections, the several meetings that Jones and others had with Anderson related to his punch

corrections, or during the decisional process that resulted in Anderson’s termination of

employment.     Therefore, Jones’s statement, wholly disconnected from these events, cannot

constitute direct evidence. See Geiger v. Tower Auto., 579 F.3d 614, 621–22 (6th Cir. 2009)

(finding no direct evidence in statements by supervisor that were not connected to the decision to

terminate the plaintiff’s employment).

       Morella’s statement fares no better because it alone cannot prove that age was “the

determinative reason” that Target terminated Anderson. Pelcha, 988 F.3d at 324. Indeed, several

facts cut against a “but-for” causal connection between Anderson’s age and his termination. See

Gross, 557 U.S. at 178. First, as the district court pointed out, Alexander, not Morella, conducted

the investigation that ultimately found that Anderson submitted fraudulent punch corrections.

Second, Townsend, Target’s Store Director, was involved in the termination decision. Notably,

Anderson has not set forth any facts that suggest age-bias on either Alexander’s or Townsend’s

part. Third and finally, the fact that Anderson committed a fireable offense by submitting


                                                 13
No. 21-5620, Anderson v. Target


fraudulent time corrections—a fact that Anderson neither denies nor rebuts—indicates that Target

would have terminated his employment absent Morella’s statement. Morella’s lone statement fails

to establish age discrimination as the determinative factor in Anderson’s termination of

employment. Therefore, Anderson’s direct evidence argument is without merit.

       Anderson’s indirect evidence argument is without merit too. We analyze ADEA claims

using indirect evidence under the McDonnell Douglas burden-shifting framework. See Pelcha,

988 F.3d at 324–25. Still, the ultimate burden of persuasion in an ADEA claim remains with the

plaintiff. See Gross, 557 U.S. at 177. Anderson has established his prima facie case because

Target replaced Anderson with an employee who is in his thirties. Yet Target offered legitimate,

nondiscriminatory reasons for firing Anderson—namely, that he was fired for “[v]iolation of

company policy” and “falsifying company documentation.”

       That leaves Anderson with the burden to show that Target’s reasons were pretext for age

discrimination. To show pretext, the plaintiff must show that the employer’s stated reason “had

no basis in fact, did not actually motivate the defendant’s challenged conduct, or was insufficient

to motivate the defendant’s challenged conduct.” Schoonmaker v. Spartan Graphics Leasing,

LLC, 595 F.3d 261, 268 (6th Cir. 2010).

       Anderson has failed to show that Target’s stated reason was pretext for age discrimination.

As noted, Anderson does not deny or rebut the fact that he submitted fraudulent punch corrections,

the very basis for Target’s decision to terminate Anderson’s employment. As to actual motivation,

Anderson can rely only on statements by Jones and Morella that are either unrelated to the

termination decision, or insufficient to show that age was the determinative reason for Target’s

termination decision. Finally, as to insufficient motivation, Target company policy states that

Anderson’s conduct can result in termination of employment. And Anderson fails to point to any


                                                14
No. 21-5620, Anderson v. Target


employee who did what Anderson did but retained his or her employment. In fact, Target

terminated the employees whom Anderson offers as comparators because they submitted

fraudulent punch corrections. As the district court noted, this argument gets it “backwards.”

Therefore, Anderson failed to establish sufficient direct or indirect evidence for his age

discrimination claim.

                                             III.

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                              15